UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1783


In re: JAMES LEONARD LANDRY,

                    Petitioner.



           On Petition for Writ of Mandamus. (2:16-cr-00171-RCY-DEM-1)


Submitted: October 29, 2021                                  Decided: November 5, 2021


Before NIEMEYER, WYNN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Leonard Landry, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Leonard Landry petitions for a writ of mandamus, alleging that the district

court has unduly delayed acting on his motion for default judgment, his 28 U.S.C. § 2255

motion, his motion for leave to amend his § 2255 motion, and his motion for compassionate

release. He seeks an order from this court directing the district court to act. Our review of

the district court’s docket reveals that the district court ruled on Landry’s motion for default

judgment on September 10, 2021, and his § 2255 motion and motion for leave to amend

on October 20, 2021. Accordingly, because the district court has recently acted on those

motions, we deny as moot this portion of the mandamus petition. Regarding the motion

for compassionate release, because the district court recently took significant action on that

motion by appointing counsel to aid Landry, we deny this portion of the mandamus

petition. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED




                                               2